Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 1 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 2 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 3 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 4 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 5 of 8
Case 1:21-cv-02645-LAK Document 29 Filed 04/12/21 Page 6 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 7 of 8
Case 1:21-cv-02645-LAK Document 29
                                27 Filed 04/12/21
                                         04/11/21 Page 8 of 8
